                 Case 18-22930-LMI        Doc 52   Filed 01/07/19    Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov
 IN RE:                                         CASE NO.: 18-22930-LMI

 MARIELA C. ROMAN                                     Chapter 7

           Debtor./

                         TRUSTEE'S RESPONSE TO CREDITOR’S
                      MOTION FOR RELIEF FROM AUTOMATIC STAY

       Ross R. Hartog, the chapter 7 trustee (the "Trustee") for the estate of Mariela C. Roman

(the "Debtor"), through undersigned counsel, hereby responds (the “Response”) to U.S. Bank

National Association’s (the “Creditor”), as Trustee for Residential Funding Mortgage Securities

I, Inc., Mortgage Pass-Through Certificates, Series 2007-S7, Motion for Relief from Automatic

Stay (the “Stay Relief Motion”) [ECF No. 40]. In support of the Response, the Trustee states as

follows:

       1.       On November 8, 2018, the Debtor filed a voluntary chapter 7 bankruptcy petition

commencing this case.

       2.       Ross R. Hartog was appointed as the Chapter 7 trustee.

       3.       On December 18, 2018, the Creditor filed its Stay Relief Motion seeking to

proceed with a foreclosure of the Debtor’s real property located at 3856 SW 154 Street, Miami,

FL 33185, legally known as:

                LOT 22 BLOCK 5 OF PONCE ESTATE SECTION TWO
                ACCORDING TO THE PLAT THEREOF, AS RECORDED IN
                PLAT BOOK 156 PAGE 49 OF THE PUBLIC RECORDS OF
                MIAMI-DADE COUNTY, FLORIDA
                FOLIO 30-4916-013-0860
                (the “Real Property”).

       4.       The Debtor claimed three real properties, including the Real Property, exempt on

her schedules under 11 U.S.C. § 552(o).
                Case 18-22930-LMI        Doc 52     Filed 01/07/19    Page 2 of 3



       5.      Upon information and belief, the Real Property is encumbered by two mortgages

exceeding a little over $650,000.00. Upon information and belief, the Real Property has a

market value of around $623,000.00.

       6.      The Trustee asserts that the Estate may have an interest in the Real Property and

that the Real Property may be a good short sale candidate.

       7.      A short sale of the Real Property would prove beneficial to the Estate and provide

a potential carve-out for creditors.

       8.      Based on the foregoing, the Trustee requests that the Stay Relief Motion be

denied as a short sale of the Real Property may be a viable option to provide a distribution to

creditors.

       WHEREFORE, the Trustee respectfully requests that this Court deny the Stay Relief

Motion and allow for such other and further relief as the court deems just and proper.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all
counsel of record or pro se parties identified on the attached Service List via the Court’s
CM/ECF notification to those parties who are registered CM/ECF participants in this case
January 7, 2019.
Dated: January 7, 2019                 Respectfully Submitted,

                                       Markowitz Ringel Trusty & Hartog, P.A.
                                       Counsel to Chapter 7 Trustee
                                       9130 South Dadeland Boulevard, Suite 1800
                                       Miami, Florida 33156
                                       Tel. (305) 670-5000
                                       Fax. (305) 670-5011

                                       By: /s/ John H. Lee
                                            John H. Lee, Esq.
                                            Florida Bar No. 91795
                                             jlee@mrthlaw.com
                Case 18-22930-LMI          Doc 52      Filed 01/07/19    Page 3 of 3



                                       In re: Mariella C. Roman
                                        Case No. 18-22930-LMI
                                              Service List

18-22930-LMI Notice will be electronically mailed to:

Jeffrey S. Berlowitz on behalf of Creditor Chestnut Woods Homeowners Association, Inc.
jberlowitz@srhl-law.com, jortega@srhl-law.com

Ross R Hartog
rhartog@mrthlaw.com, FL81@ecfcbis.com;rhartog@ecf.epiqsystems.com;
rrh@trustesolutions.net;rhartog@ecf.courtdrive.com

John H Lee on behalf of Trustee Ross R Hartog
jlee@mrthlaw.com, ecfnotices@mrthlaw.com, mrthbkc@gmail.com,jgarey@mrthlaw.com,
ycandia@mrthlaw.com,gruiz@mrthlaw.com; markowitzjr73991@notify.bestcase.com,
jlee@ecf.courtdrive.com

Nicole M Noel on behalf of Creditor Select Portfolio Servicing, Inc.
bankruptcynotices@kasslaw.com, nmnoel@ecf.courtdrive.com

Office of the US Trustee   USTPRegion21.MM.ECF@usdoj.gov

Steven G. Powrozek, Esq. on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper
spowrozek@logs.com, electronicbankruptcynotices@logs.com

Marlene Rodriguez on behalf of Creditor United States of America
marlene.rodriguez@usdoj.gov, Shannon.patterson@usdoj.gov;Milton.pacheco@usdoj.gov

Christopher P Salamone on behalf of Creditor U.S. Bank National Association, as Trustee for Residential
Funding Mortgage Securities I, Inc., Mortgage Pass-Through Certificates, Series 2007-S7
csalamone@rasflaw.com, csalamone@rasflaw.com

18-22930-LMI Notice will be mailed to:

Mariela C. Roman, Pro Se Debtor
Federal Correctional Complex
Coleman Prison Camp
POB 1027
Coleman, FL 33521

Synchrony Bank
PRA Receivables Management, LLC
c/o Valerie Smith
PO Box 41021
Norfolk, VA 23541

American Express National Bank
c/o Becket and Lee LLP
PO Box 3001
Malvern, PA 19355-0701
